Title: 18th.
From: Adams, John Quincy
To: 


       This morning I rose about half an hour before the Sun, and walk’d two or three miles before breakfast. Spent half an hour, with Mr. Thaxter at his office. After breakfast went down to Mr. White’s and there agreed with them in what manner to go to Newbury. Dined with them, and at about half after two, Mr. J: Duncan, set out with Miss White, I with my Cousin and Leonard, on horse back. We cross’d the ferry about 3 miles off, and at about 5, we got to Newbury; we went to Mr. Dalton’s, who was not then at home. We found it exceedingly cold on the road, and both Leonard, and I had forgot our Surtouts, for which we suffer’d, and I dare say this Circumstance, will teach us more prudence another time, more effectually than a sermon would. Mr. Dalton return’d to tea, and we spent the Evening there. His eldest Daughter, Ruth, is the fattest Person of her age I ever saw. Moderately speaking I suppose, her circumference equal to her height, and she is not short. She is but little turn’d of 18 years. Mr. Dalton has three other Daughters, one of whom is unwell. I have not for a long while seen a family, that has struck me so agreeably, as this. Mr. Dalton, was my father’s classmate at College, and has been his friend ever since. He is universally affable and polite, and unites to an high degree the gentleman with the scholar. His wife has something in her Countenance, which would authorize any one at first sight, to pronounce, her amiable and benovelent.
       
        Of manners gentle, and affections mild.
       
       The Children all seem to inherit, the soft, placid turn of mind which distinguishes both the parents. Who after seeing such a family, as this can relish the idle Pomp and Pageantry of a Court. He who could must have ideas of happiness, very different from mine.
       
       We all slept, at Mr. Dalton’s. Mr. Duncan, Leonard and I in one Chamber.
      